UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-2075



GARRI SHTEIN,

                                             Plaintiff - Appellant,

         versus

CITIZENSHIP DEPARTMENT OF INS BALTIMORE; MS.
LEE, Supervisor; THE FIRST EXAMINER, UNKNOWN
NAME,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
96-1929-DKC)

Submitted:   September 24, 1996          Decided:   October 22, 1996

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Garri Shtein, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Garri Shtein appeals from the district court's order denying

his mandamus petition. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Shtein v. Citizenship
Dep't of INS Baltimore, No. CA-96-1929-DKC (D. Md. July 16, 1996).

We deny Appellant's motion to expedite the appeal as moot, and dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2